Appeal from a judgment of the Supreme Court, Monroe County (Thomas E. Moran, J.), rendered November 26, 2012. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), defendant contends that his waiver of the right to appeal was invalid. We reject that contention inasmuch as the record demonstrates that the waiver was knowingly, intelligently, and voluntarily entered (see generally People v Sanders, 25 NY3d 337, 341-342 [2015]). Contrary to defendant’s contention, his “waiver [of the right to appeal] is not invalid on the ground that [Supreme Court] did not specifically inform [him] that his general waiver of the right to appeal encompassed the court’s suppression rulings” (People v Brand, 112 AD3d 1320, 1321 [2013], lv denied 23 NY3d 961 [2014] [internal quotation marks omitted]). Thus, defendant’s valid waiver of the right to appeal encompasses his contention that the court erred in denying his suppression motion (see Sanders, 25 NY3d at 342).
Present — Whalen, P.J., Smith, DeJoseph, Curran and Scudder, JJ.